UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
LIZA CURRY,

                                   Plaintiff,                     Docket No.: 19-cv-04450 (KPF)

                 -against-
                                                                  NOTICE OF MOTION
NEW YORK CITY DEPARTMENT OF
EDUCATION and KYLE BRILLANTE,
individually and in his official capacity as
principal of The Highbridge Green School,
MS 361,

                           Defendants,
--------------------------------------------------------------X

        PLEASE TAKE NOTICE that upon the Declaration of David D. Barnhorn, Esq., the

exhibits attached thereto, and the accompanying Memorandum of Law, Plaintiff Liza Curry shall

move this Court before the Honorable Katherine Polk Failla, United States District Judge for the

Southern District of New York, on a date to be determined by the Court, for entry of an order: (1)

granting Plaintiff leave to file an amended complaint pursuant to Fed. R. Civ. P. 15; and (2)

granting such other and further relief as the Court deems just and proper.

        PLEASE TAKE FURTHER NOTICE that, pursuant to the Local Rules of this Court,

Defendants’ opposition papers, if any, are to be filed on or before April 29, 2020. Plaintiff’s reply

papers, if any, are to be filed on or before May 6, 2020.

Dated: Hauppauge, New York                           LAW OFFICE OF PETER A. ROMERO PLLC
       April 15, 2020                                Attorneys for Plaintiff
                                                     825 Veterans Highway, Suite B
                                                     Hauppauge, New York 11788
                                                     Tel.: (631) 257-5588



                                            By:      ______________________________
                                                     DAVID D. BARNHORN, ESQ.
                                                     PETER A. ROMERO, ESQ.


                                                             1
TO:   Samantha Turetsky, Esq.
      Assistant Corporation Counsel
      Labor and Employment Division
      New York City Law Department
      100 Church Street, Room 2-184
      New York, New York 10007
      Tel.: (212) 356-2451
      Email: sturetsk@law.nyc.gov
      Attorney for Defendants




                                      2
